Citation Nr: 0637270	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  02-12 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
January 1978.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which continued a previous 
denial of service connection for dermatitis, claimed as a 
skin disorder.   

The Board reopened and remanded the case in November 2003.  
The Board remanded the case again for further development in 
March 2005.  Development has been completed and the case is 
once again before the Board for review.

The veteran testified at an October 2002 RO hearing; the 
hearing transcript has been associated with the claims file.  
The veteran was scheduled for an October 2003 Travel Board 
hearing, but did not appear; his request was considered 
withdrawn.  


FINDING OF FACT

The veteran does not have a skin disorder etiologically 
related to active service.  


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a 
November 2001 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  VA also asked the veteran 
to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or an effective date prior to the initial rating decision.  
However, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service medical records, VA and private 
treatment records, and VA examination reports have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2006).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Veterans are presumed to have entered service in sound 
condition as to their health.  VA must presume that the 
veteran was in sound condition except as to those defects, 
infirmities, or disorders noted at the time of his or her 
entrance into service.  38 U.S.C.A. §§ 1111, 1132 (West 
2002); 38 C.F.R. § 3.304 (2006).  The presumption of sound 
condition provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance and enrollment. 
This presumption attaches only where there has been an 
induction examination in which the later-complained-of 
disability was not noted.  The term "noted" denotes only such 
conditions as are recorded in examination reports.  A 
reported history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions. 38 C.F.R. § 3.304; Crowe v. 
Brown, 7 Vet. App. 238 (1994).

Service medical records do not reflect a chronic skin 
disorder in service.  The November 1973 enlistment 
examination noted that the veteran had tinea versicolor.  
Service medical records did not reflect any further 
complaints, diagnoses, or treatment for any skin disorders in 
service.  The veteran's December 1977 separation examination 
did not reflect any skin disorders on discharge.  Notably, 
the presence of several scars was noted on separation 
examination, but the veteran's skin was described as normal.

VA treatment records and VA examinations show that the 
veteran's current skin disorder had its onset in April 1978, 
3 months after discharge from service.  In March 1979, the 
veteran was diagnosed by VA with exfoliative dermatitis with 
onset in April 1978.   The treatment report indicated that an 
August 1978 biopsy was consistent with pityriasis rosea.  
March 1979 VA treatment notes indicate that there was no 
clear etiology for his dermatitis.  In an undated VA 
treatment note, the veteran reported that he noticed a 
scaling patch on his chest about the size of a half dollar 
that was enlarging in area.  Thereafter, patches appeared on 
his hands bilaterally.  The veteran reported that the patchy 
area on his chest may have been there for about 5 years, but 
the involved areas on his hands were new.  He was assessed 
with a diffuse papulosquamous rash.

The claims file was not available to the examiner for review 
during a March 2004 VA examination.  During the examination, 
the veteran reported that his skin disorder had its onset in 
April 1978 as a patch on the center upper chest.  The 
examiner noted, apparently based on the veteran's reports, 
that the veteran was never treated for skin problems while in 
service, that his induction examination reflected one patch 
on the center upper chest of tinea versicolor, and that this 
did not spread until 3 months after service.  By one year, it 
had spread extensively.  The Board notes that the veteran's 
November 1973 enlistment examination did not indicate the 
location or extent of the veteran's noted tinea versicolor.  
The examiner diagnosed the veteran with icthyosis vulgaris, 
onychomycosis of all toenails, and mycosis of the anterior 
shins and dorsal feet.  The examiner stated that the veteran 
met all criteria as described in THE THIRD EDITION OF THE COLOR 
ATLAS AND SYNOPSIS OF CLINICAL DERMATOLOGY, edited by Dr. Thomas B. 
Fitzpatrick, et al., 96-100 (1997).  The examiner opined that 
the etiology was an autosomal, dominant inherited trait.  She 
stated that the so-called "tinea versicolor" patch that the 
veteran had prior to service was not apparent at that time 
and was likely not correctly diagnosed.  She stated that the 
herald patch on his chest was most likely the first indicator 
of icthyosis.  The examiner stated that the veteran's skin 
disorders were more likely than not aggravated by service.  

The VA examiner did not give a basis for discounting the 
diagnosis of tinea versicolor on the veteran's enlistment 
examination other than to note that if it was tinea it would 
have worsened in service.  She pointed to no clinical or 
diagnostic studies at the time of the veteran's entrance to 
support her diagnosis of one skin disorder over another at 
the time of the veteran's entrance.  The opinion as to 
etiology was not based on a review of service medical 
records.  Although the history reported appears to be 
consistent with the record in that the veteran had tinea 
versicolor found on entrance, no treatment for a skin 
disorder in service, and the spread or onset of an extensive 
rash 3 months subsequent to service, the failure to review 
the veteran's claims folder including service medical records 
as well as extensive post-service medical records, lends 
little probative weight to the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  Although she explained her conclusion that 
had the veteran truly had tinea versicolor on entrance, it 
would have worsened in service with sweating, heat and 
unclear clothing, she provides no rationale to explain her 
opinion that a skin disorder which she essentially indicates 
preexisting service, was aggravated in service particularly 
since the veteran gave an onset of the worsening of the 
disorder as three months after service.  She also does not 
discuss the other post-service diagnoses of record because of 
the lack of claims folder review, including the diagnosis of 
pityriasis rosea made by biopsy soon after service in 1978, 
in relation to her conclusions.  Because of the obvious 
deficiencies with the March 2004 medical opinion, the case 
was remanded for a supplemental VA opinion, which was to 
include a review of the claims file.  The March 2004 examiner 
was unavailable for a supplemental opinion, and accordingly, 
the case file was forwarded to an appropriate examiner for a 
new VA opinion addressing etiology.  

An April 2005 VA opinion was made based on evidence contained 
in the claims file.  The examiner stated that she was unable 
to determine whether dermatitis, tinea versicolor, or any 
skin disorder was preexistent to military service.  The 
examiner stated that the claims file did not contain 
documentation or diagnostic studies to support a diagnosis of 
tinea versicolor or dermatitis.  Thus, the examiner stated 
that she could not say without resorting to speculation that 
the condition permanently increased in severity during 
service.  The examiner stated that she was unable to support 
the March 2004 VA examiner's diagnosis of icthyosis vulgaris 
due to a lack of supporting diagnostic studies and clinical 
tests.  The examiner stated that based on VA treatment 
reports, while there was documentation to support chronic 
dermatitis and dry and rough skin, no lesions were present 
during routine visits from May 2004 to November 2004.  
Therefore, the examiner opined that it was not as least as 
likely as not, that the dry and rough skin disorder diagnosed 
as dermatitis was etiologically related to the veteran's 
military service. 

VA treatment records from March 2005 and May 2005 reflect a 
current diagnosis of chronic dermatitis with dry, rough skin 
and no significant lesions.  

The Board finds that the veteran has a current skin disorder, 
which has most recently been diagnosed as dermatitis.  The 
Board finds, however, that his current skin disorder was not 
incurred in service, and instead had a post-service onset in 
April 1978.  The veteran reported in his October 2002 RO 
hearing that he had a rash on his chest while service.  The 
veteran enlistment examination indicates that he had tinea 
versicolor on enlistment examination although the location of 
the disease was not reported.  However, remaining service 
medical records and the December 1977 separation examination 
did not note any skin disorders despite the latter noting 
several scars on the veteran's body.  The veteran has stated 
that he had no treatment for a skin disorder in service.  VA 
treatment records reflect an April 1978 onset.  Further, the 
most probative medical evidence does not establish a nexus 
between the veteran's service and the veteran's currently 
diagnosed skin disorders.  VA treatment records, to include 
dermatological evaluations, reflect an unclear or unknown 
etiology for the veteran's skin disorder.  The March 2004 VA 
examination which asserts a relationship to service has been 
discounted for the reasons set forth above.  To the extent 
that this examiner indicates that a current skin disorder 
preexisted service and was aggravated therein, the Board has 
discounted this opinion.  The more persuasive opinion is the 
March 2005 VA examiner's opinion which states that she would 
have to resort to speculation to conclude that a current skin 
disorder preexisted service and was or was not aggravated 
therein.  As noted by the March 2005 VA examiner, it would 
essentially be speculative to determine what skin disorder 
the veteran had on entrance due to the lack of diagnostic or 
clinical studies at the time and therefore speculative to 
conclude that such a disorder increased in severity in 
service.  The March 2005 VA examiner indicates that, based on 
her review of the record, the veteran's current skin disorder 
is not likely related to service.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  In determining the weight assigned 
to this evidence, the Board also looks at factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In this case, the Board finds the April 2005 VA opinion to be 
the most probative based on a careful review of the record.  
As such, the Board finds that service connection for a skin 
disorder is not warranted.

C.  Conclusion

Although the veteran has a currently diagnosed skin disorder, 
the most probative medical evidence does not show that the 
disability was incurred or aggravated in service and does not 
establish a nexus between the veteran's current disability 
and his military service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
veteran has a skin disorder etiologically related to active 
service.  The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.




ORDER

Service connection for a skin disorder is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


